Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lloyd Anthonie Williams appeals the district court’s order denying his motion to reconsider the court’s earlier order deny*187ing his “Petition for Resentencing,” in which Williams sought relief under 18 U.S.C. § 3582(c)(2) (2012). We have reviewed the record and find no reversible error. A district court lacks authority to grant a motion to reconsider its ruling on a § 3582(c)(2) motion. United States v. Go-odwyn, 596 F.3d 233, 234 (4th Cir.2010).
Accordingly, we affirm the district court’s order denying Williams’ motion. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.